[Cite as Black v. Unknown, 2011-Ohio-1955.]

                                     Court of Claims of Ohio
                                                                        The Ohio Judicial Center
                                                                65 South Front Street, Third Floor
                                                                           Columbus, OH 43215
                                                                 614.387.9800 or 1.800.824.8263
                                                                            www.cco.state.oh.us




ANTIONNE BLACK

        Plaintiff

     v.
Case No. 2010-11161-AD

Deputy Clerk Daniel R. Borchert

ENTRY OF DISMISSAL
UNKNOWN



         {¶ 1} On November 17, 2010, this court issued a pre-screening entry dismissing
Antionne Black as defendant and ordering plaintiff to file an amended complaint naming
a state department, board, office, commission, agency, institution, or other state
instrumentality as defendant on or before December 16, 2010, or face dismissal of his
case. Plaintiff has failed to comply with the court order. Therefore, plaintiff’s action is
DISMISSED, without prejudice, pursuant to Civ.R. 41(B)(1). The court shall absorb the
costs of this case.




                                                ________________________________
                                                DANIEL R. BORCHERT
                                                Deputy Clerk

cc:
Antionne Black
231 Haldy Avenue
Columbus, Ohio 43204

DRB/laa
Filed 1/28/11
Sent to S.C. reporter 4/15/11